


Exhibit 10.4




This EQUITY PURCHASE Agreement (this “Agreement”), dated as of July 1, 2014, is
by and between NextEra Energy Operating Partners, LP, a Delaware limited
partnership (“NEE Operating LP”), and NextEra Energy Partners, LP, a Delaware
limited partnership (“NEE Partners”).


RECITALS
WHEREAS, in connection with the proposed initial public offering of common units
of NEE Partners (the “IPO”), NEE Partners intends to use $150.0 million of the
net proceeds from the IPO to make a capital contribution to NEE Operating LP in
exchange for common units of NEE Operating LP (the “Common Units”) upon the
terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Agreement and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the parties hereto hereby agree as
follows:
1.    DEFINITIONS


1.1
Capitalized terms used herein but not defined shall have the meanings ascribed
to them in the Operating Partnership Agreement.



1.2
“Action” has the meaning set forth under Section 8.2.



1.3
“Agreement” has the meaning set forth in the preamble.



1.4
“Closing” means the closing of the issuance of the Common Units by NEE Operating
LP to NEE Partners under this Agreement.



1.5
“Closing Date” means the closing date of the IPO.



1.6
“Common Units” has the meaning set forth in the recitals.



1.7
“NEE Operating LP” has the meaning set forth in the preamble.



1.8
“NEE Partners” has the meaning set forth in the preamble.



1.9
“Operating Partnership Agreement” means the First Amended and Restated Agreement
of Limited Partnership of NEE Operating LP, as it may be amended, supplemented
or restated from time to time.



1.10
“Securities Act” means the U.S. Securities Act of 1933, as amended.



2.    PURCHASE OF COMMON UNITS


2.1
On the Closing Date, (i) NEE Partners will make a capital contribution to NEE
Operating LP of $150,000,008.92 and (ii) NEE Operating LP will issue to NEE
Partners 6,395,907 Common Units.







--------------------------------------------------------------------------------




3.    CLOSING


3.1
At the Closing, each of NEE Operating LP and NEE Partners shall take, or cause
to be taken, all such actions and shall execute and deliver, or cause to be
executed and delivered, all such documents (within its power to do so) required
to effect the issuance of Common Units to NEE Partners as provided herein.



3.2
At least one Business Day prior to the Closing Date, NEE Operating LP shall
deliver to NEE Partners instructions designating the account or accounts to
which the capital contribution shall be deposited by federal funds wire transfer
on the Closing Date.



4.    REPRESENTATIONS AND WARRANTIES


4.1
Organization; Authority; Valid and Binding Agreement. Each of the parties hereby
represents and warrants to the other, as of the date hereof and as of the
Closing Date, that (i) it is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, (ii) it has the
corporate or other similar power and authority, and has taken all necessary
corporate or other similar action, as applicable, to authorize, execute, deliver
and perform its obligations under this Agreement, (iii) this Agreement has been
duly executed and delivered by it, (iv) this Agreement, when executed and
delivered by such party, assuming due execution and delivery hereof by the other
party hereto, is a legal, valid and binding obligation of it, enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium or similar laws
affecting creditors’ rights generally and (v) the execution, delivery and
performance by it of this Agreement does not (a) require any material
governmental filing or governmental approval or any material consent or approval
of such party’s stockholders, partners or any other third parties, except for
such filings that have been, or will as promptly as reasonably practicable
hereafter be, made and such consents or approvals that have been obtained, or
will as promptly as reasonably practicable hereafter be sought, or (b)
materially violate or conflict with, result in a material breach of, or
constitute a material default under any of its organizational documents or any
agreements by which it is bound.



4.2
Additional Representations and Warranties of NEE Operating LP. NEE Operating LP
hereby further represents and warrants to NEE Partners, as of the date hereof
and as of the Closing Date, that the Common Units to be issued to NEE Partners
hereunder have been duly authorized and, when issued and delivered by NEE
Operating LP pursuant to the Operating Partnership Agreement against payment of
the consideration set forth herein, will be validly issued and fully paid (to
the extent required under the Operating Partnership Agreement) and nonassessable
(except as such nonassessability may be affected by Sections 17-303, 17-607 and
17-804 of the Delaware Limited Partnership Act).



4.3
Additional Representations and Warranties of NEE Partners.

(a)
NEE Partners hereby further represents and warrants, as of the Closing Date,
that NEE Partners shall have available funds sufficient to make the capital
contribution to NEE Operating LP as contemplated herein, subject to the
understanding of the parties that such capital contribution shall be funded
solely through the proceeds received by NEE Partners from the sale of its common
units to the IPO Underwriters in connection with the IPO.

(b)
NEE Partners further hereby represents and warrants to NEE Operating LP, as of
the date hereof and as of the Closing Date, that (i) the Common Units it is
acquiring under this Agreement are being acquired for its own account and not
with a view to any offering or





--------------------------------------------------------------------------------




distribution within the meaning of the Securities Act and any applicable state
securities laws, (ii) it has no present intention of selling or otherwise
disposing of such Common Units or any portion thereof in violation of such laws,
(iii) it has sufficient knowledge and expertise in financial and business
matters so as to be capable of evaluating the merits and risks of acquiring such
Common Units and (iv) it understands that such Common Units (a) have not been
registered under the Securities Act and (b) may not be sold or transferred in
the absence of such registration or an exemption from such registration.


4.4
Certain Damages and Remedies. THE PARTIES EXPRESSLY WAIVE AND FOREGO ANY RIGHT
TO RECOVER PUNITIVE, EXEMPLARY, INDIRECT, SPECIAL, CONSEQUENTIAL OR SIMILAR
DAMAGES (INCLUDING LOST PROFITS, LOSS OR CORRUPTION OF DATA OR DAMAGE DUE TO ANY
IMPAIRMENT OF OPERATIONS) ARISING FROM OR IN CONNECTION WITH THIS AGREEMENT
(INCLUDING ANY ASSIGNMENTS OR TRANSFERS MADE OR RIGHTS GRANTED), WHETHER SUCH
CLAIM IS BASED ON WARRANTY, CONTRACT, TORT (INCLUDING NEGLIGENCE OR STRICT
LIABILITY) OR OTHERWISE, EVEN IF AN AUTHORIZED REPRESENTATIVE OF SUCH PARTY IS
ADVISED OF THE POSSIBILITY OR LIKELIHOOD OF THE SAME.



5.    FURTHER ASSURANCES


5.1
Each of the parties hereto hereby agrees, at its own cost and expense, from and
after the date hereof, to do, or cause to be done, all such acts and things, and
to execute and deliver, or cause to be executed and delivered, all such
documents, notices, instruments and agreements, as may be necessary or desirable
to give effect to the provisions and intent of this Agreement.



6.    ENTIRE AGREEMENT


6.1
This Agreement (together with any exhibits, annexes, schedules and the other
agreements, documents and instruments (i) incorporated or referenced hereby or
delivered in connection herewith or (ii) related to or entered into in
connection with the IPO, to the extent relating to the subject matter hereof)
constitutes the entire agreement between the parties with respect to the subject
matter hereof and supersedes and cancels all previous agreements and
understandings, whether written or oral, between the parties with respect to
such subject matter.



7.    MISCELLANEOUS


7.1
Counterparts. This Agreement may be executed in counterparts (which may be
delivered by facsimile or similar electronic transmission). Each counterpart
when so executed and delivered shall be deemed an original, and both such
counterparts taken together shall constitute one and the same instrument.



7.2
No Third Party Beneficiaries. This Agreement is not intended to, and does not,
confer any legal or equitable rights or remedies hereunder upon any person other
than the parties hereto, except as otherwise permitted pursuant to Section 7.3
hereof.



7.3
Successors and Assigns. This Agreement shall be binding upon, inure to the
benefit of and be enforceable by and against the parties hereto and their
respective successors and permitted assigns. Neither this Agreement nor any of
the rights or obligations hereunder shall be assigned or





--------------------------------------------------------------------------------




transferred, in whole or in part, by either party hereto without the prior
written consent of the other party to this Agreement.


7.4
Legal Enforceability. If any provision of this Agreement is fully or in part
invalid, illegal or incapable of being enforced by any rule, law or public
policy, all other provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic and legal substance of the transactions
contemplated hereby are not affected in any manner materially adverse to any
party. Upon such determination that any provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible.



7.5
Expenses. Each party shall bear its own expenses in connection with this
Agreement, except as otherwise expressly provided herein.



7.6
Amendment, Modification and Waiver. No amendment of any provision of this
Agreement shall be effective, unless the same shall be in writing and signed by
NEE Operating LP and NEE Partners. Any failure of a party to comply with any
obligation or agreement hereunder may only be waived in writing by the other
party, but such waiver shall not operate as a waiver of, or estoppel with
respect to, any subsequent or other failure. No failure by a party to take any
action with respect to any breach of this Agreement or default by the other
party shall constitute a waiver of such party’s right to enforce any provision
hereof or to take any such action.



7.7
Termination. This Agreement shall terminate upon the expiration of the Purchase
Price Adjustment Period as set forth herein.



8.    Governing Law AND Jurisdiction


8.1
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York.



8.2
Jurisdiction. With respect to any action, claim or proceeding (“Action”)
resulting from, relating to or arising out of this Agreement, each of the
parties hereto irrevocably and unconditionally submits to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York or, if such court will not accept jurisdiction, the Supreme Court of
the State of New York or any court of competent civil jurisdiction sitting in
New York County, New York. In any such Action, each of the parties hereto
irrevocably and unconditionally waives and agrees not to assert by way of
motion, as a defense or otherwise (i) any claim that it is not subject to the
jurisdiction of the above courts, (ii) that its property is exempt or immune
from attachment or execution in any such Action in the above-named courts, (iii)
that such Action is brought in an inconvenient forum, (iv) that the venue of
such Action is improper, (v) that such Action should be transferred or removed
to any court other than one of the above-named courts, or should be stayed by
reason of the pendency of some other proceeding in any other court other than
one of the above-named courts, or that this Agreement or the subject matter
hereof may not be enforced in or by such courts. Each of the parties hereto
hereby agrees not to commence any such Action other than before one of the
above-named courts. Each of the parties hereto also hereby agrees that any final
and unappealable judgment against a party in connection with any such Action
shall be conclusive and binding on such party and that such judgment may be
enforced in any court of competent jurisdiction, either within or outside of the
United States. A certified or exemplified copy of such award or judgment shall
be conclusive evidence of the fact and amount of such award or judgment. The
foregoing consent to jurisdiction





--------------------------------------------------------------------------------




shall not (a) constitute submission to jurisdiction or general consent to
service of process in the State of New York for any purpose except with respect
to any Action resulting from, relating to or arising out of this Agreement or
(b) be deemed to confer rights on any person other than the respective parties
to this Agreement.
[SIGNATURE PAGE FOLLOWS]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers as of the date first written above.


NEXTERA ENERGY OPERATING PARTNERS, LP
By:  NextEra Energy Operating
        Partners GP, LLC, its general
        partner


By:  /s/ Armando Pimentel, Jr.                          
        Name: Armando Pimentel, Jr.
        Title:   President




NEXTERA ENERGY PARTNERS, LP
By:  NextEra Energy Partners GP, Inc., its general partner


By:  /s/ Armando Pimentel, Jr.                          
        Name: Armando Pimentel, Jr.
        Title:   President


